RECE|VED

MAR 229 2019 UNITED sTATEs DISTRICT CoURT
v.n umw WESTERN DISTRICT oF LoUIsIANA
wESTERN DlsTnlcT o'F LgulslAN ALEXANDRIA DIVISION

ALEXANDR|A, LOU|SIANA

 

DEANN COLLINS-DURHAM CASE NO. l7-CV-00677
-vs- JUDGE DRELL
JP l\/IORGAN CHASE BANK, N.A.

-VS_

BROOKE V. FONTENOT
Third-Parly Defendant MAG. JUDGE PEREZ-MONTES

 

RULING
Before the court are cross-motions for summary judgment filed by the Plaintiff, DeAnn
Collins-Durham (“Plaintiff" or “Collins-Durham”) and Def`endant, JP Morgan Chase Bank, N.A.
(“Defendant” or “Chase”). (Docs. 31, 35). For the reasons explained beloW, the court finds that
Defendant’s motion should be granted and that summary judgment should be entered in favor of

Chase, dismissing all claims by Plaintiff against it in this matter.

I. Relevant Facts

Plaintiff` and her daughter, third party defendant Brooke V. Fontenot (“Fontenot”), opened a
joint checking account at Chase on or about June 2, 2011.1 Plaintiff and Fontenot testified that the
main purpose of the account Was to afford Plaintiff ease in transferring money to Fontenot in her

times of need.2

 

1 Signature card evidencing account opening on June 2, 2011 at Doc. 31-1, Exhibit 1.
2 |_d_. at 24:20-25:14; Doc. 31~2 at 45:2-16, 46:21-24.

On or about September 28, 2016, Plaintiff received two (2) cashier’s checks drawn on Red
River Bank and made payable to “DeAnn Elise Collins-Durham.” Check number 193430 was
made in the amount of $150,000 and check number 193562 was made in the amount of
33249,221.91.3 Plaintiff` alleges that she stored these checks in her safe deposit box at Red River
Bank, but that they were stolen from that location sometime between September 28, 2016 and
December 27, 2016, the date on which she later discovered they had been cashed.4 Plaintiff
acknowledges that she and her roommate at the time, Barbara Gage (“Gage”), both had access to

5 Fontenot asserts that she received the checks

the safe deposit box and each had a set of keys.
from Gage with the instructions that her mother wanted her to have them.6 On December 27, 2019,
Fontenot delivered both checks to the Chase location at 3820 Jackson Street Extension in
Alexandria, Louisiana for deposit into the joint checking account she shared with Plaintiff.7 An
endorsement reading, “for deposit only 960448728” was added to the back of each check.8 Once

the check hands Were deposited, Fontenot began requesting cashiers checks drawn upon these

funds in various amounts, payable to the following payees:

1 David Fontenot - $100,000 on December 28, 2016
2. Brooke Fontenot - $50,000 on December 28, 2016

3. Brooke Fontenot - 350,000 on December 28, 2016

4. Zachary Fontenot - $40,000 on December 28, 2016
5. Barbara Gage - $75,000 on January 6, 2017

6. Brooke Fontenot - $50,000 on January 6, 2017.9

 

3 Copies of cancelled checks at Doc. 31-1, Exhibits 3 and 4.
4 Doc. 31 at p. 2.

5 DOC. 31~2 at 71121-22.

6 Deposition of Fontenot at 46:19-22.

7 Doc. 31-1 at Exhibits 3 and 4.

8 ig at Exhibit 3.

9 id_. at Exhibits 6-15.

ln addition, Fontenot made a cash withdrawal on January 6, 2017 in the amount on 355,000.10
As a result of these withdrawals, most the hands deposited via the cashier’s checks were depleted
from the joint checking account by January 6, 2017.

Plaintiff filed the instant suit naming Chase as the sole defendant and asserting a claim for
conversion against Chase in the amount of the two cashier’s checks, plus legal interest and costs,
as well as other equitable relief as may be justified (Doc. 1-2 at 115). Chase answered the suit,
denying liability in this matter and naming Fontenot as a third-party defendant, asserting a claim
against her in the event it is found liable for any amount based upon Plaintiff’ s allegations herein.
(Doc. 3 at pp. 6-7).

Prior to filing the instant summary judgment motion, Fontenot filed a motion to dismiss all
third-party claims against her in this matter pursuant to Fed. R. Civ. P. l2(b)(6). (Doc. 10). By
adoption of the Report and Recommendation issued by the Magistrate Judge in this case, this court
denied Fontenot’s motion, finding that Chase’s answer and third-party demand did state a claim
against Fontenot as to which relief could be granted and, for that reason, dismissal was not
appropriate Specifically, the court agreed with Chase’s contention that any liability that may be
imposed upon Chase may form the basis for indemnity liability by Fontenot if Chase is able to
demonstrate culpable conduct by Fontenot in furtherance of the alleged conversion in this case.
(Doc. 26).

The instant motions were filed shortly after the court denied Fontenot’s motion to dismiss

II. Summary Judgment Standard
A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 

log at Exhibit 11.

Civ. P. 56(a). A dispute of material fact is genuine if the evidence is such that a reasonable jury
could return a verdict for the nonmoving party. § Anderson v. Libertv Lobby, lnc., 477 U.S.
242, 248 (1986). “We consider all evidence ‘in the light most favorable to the party resisting the
motion.”’ Seacor Holdings, lnc. v. Commonwealth lns. Co., 635 F.3d 675, 680 quoting Tre_vino
v. Celanese Corp., 701 F.2d 397, 407 (Sth Cir. 1983). However, the non-moving party does not

444

establish a genuine dispute with some metaphysical doubt as to the material facts,’ by
‘conclusory allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (Sth Cir. 1994) (citations omitted). lt is important

 

to note that the standard for a summary judgment is two-fold: (1) there is no genuine dispute as to
any material fact, and (2) the movant is entitled to judgment as a matter of law.
Ill. Analysis

Plaintiff and Chase filed opposing motions for summary judgment, each seeking judgment
in their favor as to Plaintiff’s claim for conversion of the negotiable instruments at issue in this
case. Plaintiff" s motion asserts that Fontenot was never a “holder” of the cashier’s checks under
the U.C.C., Louisiana’s law of negotiable instruments, and, for that reason, Chase’s deposit of the
checks Without Plaintist endorsement constituted conversion (Doc. 35 at pp. 10-11).
Conversely, Chase asserts that no conversion occurred because both Plaintiff and Fontenot were
bank customers and, under the deposit agreement in effect at the time, Chase was permitted to
deposit the two cashier’s checks into their joint account Moreover, Chase points out that Plaintiff
was in receipt of the funds from the checks, as they Were deposited into an account that she co-
owned and had access to at and during the time of the deposit Thus, argues Chase, Plaintiff has

no valid claim for conversion against it the bank. (Doc. 31).

Two important facts of this case are uncontroverted Plaintiff admits that she and Fontenot
were co-owners of the joint checking account at Chase into which Fontenot deposited the cashier’s
check proceeds ll Plaintiff admits that she did not monitor the account regularly and did not check
the statements issued by Chase on the account.12

Under the deposit agreement existing between the parties at the time of the events in
question, Chase was permitted to allow either Fontenot or Plaintiff to remit an instrument for
deposit into the account on behalf of the other as the instrument’s payee. Additionally and
specifically, Fontenot was appointed by Plaintiff as her “agent and attorney in fact with power to
endorse and deposit items payable to her in the joint account.”13

Although it is unclear who supplied the handwritten “for deposit only” endorsement to the
back of the checks, it is inconsequential in this instance. The deposit agreement clearly permits
Chase to deposit an instrument without an endorsement or to consider an endorsement by a joint
account holder as an endorsement on the absent payee’s behalf.14 Additionally, the handwritten
endorsement was likely unnecessary, given the bank’s stamp endorsement, also affixed on the date
of deposit15

Finally, there is no evidence to suggest that the proceeds of the cashier’s checks were not

deposited into the joint checking account and, thus, were not paid to Plaintiff. Conversion could

not have occurred under La. R.S. 3-420, which provides, inter alia,

[a]n instrument is converted when

(iii) it is taken by transfer, other than a negotiation, from a person
not entitled to enforce the instrument or a bank makes or obtains

 

11 Deposition of Plaintiff at 44:25 - 45:25.

12 ld_. at 83:5 - 85115.

13 ”Account Rules and Regu|ations" (Doc. 31-1 at Exhibit 2, p. 16).
14Id_. at pp. 8, 16.

15 Doc. 31-1 at Exhibits 3 and 4.

payment with respect to the instrument for a person not entitled to
enforce the instrument or receive payment.

Plaintiff’ s motion is premised, for the most part, on the underlying notion that Fontenot’s
taking of the checks, likely via Gage, without Plaintiff’s consent, corrupted Fontenot’s deposit of
the checks into the joint account in a manner that creates liability on the part of Chase. Yet,
Plaintist motion overlooks the deposit agreement as a contract among the parties that, by their
mutual consent, governs their relationship with respect to the joint account at issue.16 Plaintiff
does not allege and makes no showing that Chase failed to abide by the terms of the deposit
agreement between them.

If, as Plaintiff suggests, her daughter and her former roommate conspired to steal funds
from her, any claims likely should have been brought against Fontenot and Gage. Plaintiff’ s
decision not to name these individuals as parties to this suit is puzzling, given her deposition
testimony clearly detailing criminal conduct

Having reviewed both motions, all attendant briefs and evidence, as well as applicable law
and jurisprudence, the court finds no genuine dispute of material fact outstanding that would entitle
Plaintiff to judgment in her favor. In contrast, we conclude that the uncontroverted facts before
the court demonstrate that Chase is entitled to judgment in its favor dismissing all claims against
it by Plaintiff in this suit with prejudice Additionally, we find it appropriate to dismiss all third-
party claims by Chase against Fontenot as moot.

The court will issue a judgment in conformity with these findings.r_ `>

./.>

/~_`~`.

Alexandria /isiana `j
March §§ , 2019 DEE D. DRELL, JUDGE

UNITED STATES DISTRICT COURT

 

 

15 La. Civ. C. Art. 1971; JPI\/lorgan Chase Bank, N.A. v. Andrus, 10 So.3d 1286, 1289 (La. App. 3 Cir. 2009) citing
l\/|arsha|| v. First Bank & Trust, 848 So.2d 660 (La. App. 4 Cir. 2003).

6

